DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered and are partially persuasive.
Regarding the objection to the Abstract, noted on page 9 of Applicant’s response, the amendments to the Abstract overcome the objection, which is withdrawn.
Regarding the rejections of claims 4, 17, 19-20, and 26-28 under §112(b), noted on page 9 of Applicant’s response, the amendments overcome the foregoing rejections, which are withdrawn.
Regarding the rejections of claims 1-3, 5, 11-13, 18-25, and 27-28 under §102, Applicant’s arguments on pages 10-12 are unpersuasive for the following reasons.
On page 10, Applicant contends that “… Kirschnick fails to teach or suggest ‘a plurality of independent stochastic simulations using transition probabilities of a discrete Markov Chain model, wherein each of the plurality of independent stochastic simulations simulates a future evolution in the state space of the discrete Markov Chain model over a prognostic horizon’ as recited in claim 1.”  Applicant further explains “Kirschnick discloses ‘[t]he probability of the malfunction is calculated’ by using a Markov Chain. Kirschnick at [0016], [-0094 – 0095] and [0100]-[0101].”  
The Examiner notes that the cited portions of Kirschnick disclose not only that the probability of malfunction is calculated but also that the probability of malfunction over time is calculated [0016].  Applicant provides no further rationale as to why the cited portions of Kirschnick fail to disclose or suggest “a plurality of independent stochastic simulations using transition probabilities of a discrete Markov Chain model” and “wherein each of the plurality of independent stochastic simulations simulates a future evolution in the state space of the discrete Markov Chain model over a prognostic horizon." As set forth in the rejection of amended claim 1 under §102, Kirschnick teaches “performing a plurality of independent stochastic simulations ([0100]-[0101], multiple Markov chains) using transition probabilities of a discrete Markov Chain model ([0100]-[0101])”and “wherein each of the plurality of independent stochastic simulations simulates a future evolution in the state space of the discrete Markov Chain model over a prognostic horizon ([0094], [0101] model predicts malfunction over time).”
On page 11, Applicant contends that “[f]urther, a key difference Kirschnick and the claimed approach is that Kirschnick's calculation produces only probabilistic forecasts while the claimed approach produces sequences of data from which multiple type of forecasts can be derived (including probabilistic forecasts).”  Applicant further notes on page 11 that “a key difference (between) Kirschnick and the claimed approach is that Kirschnick's calculation produces only probabilistic forecasts while the claimed approach produces sequences of data from which multiple type of forecasts can be derived (including probabilistic forecasts),” and “… the claimed approach can derive information not only about the probability of Heads at given time but also about sequential behavior of the coin flip, e.g., probability of 10 Heads in a row. Thus, Kirschnick also fails to teach or suggest ‘computing a prognostic asset health state evolution over the prognostic horizon from the plurality of independent stochastic simulations’ as recited in claim 1.”  
The Examiner submits that whether or not the invention as claimed may be interpreted as resulting in the capability of performing another function such as deriving information about the sequential behavior of an outcome such as a coin flip is not determinative of whether Kirschnick teaches a broadest reasonable interpretation of “computing a prognostic asset health state evolution over the prognostic horizon from the plurality of independent stochastic simulations" as recited in claim 1.  The Examiner submits that the foregoing claim language does not preclude Kirschnick’s disclosure of determining probabilities of failure over time as being one possible variation of computing a prognostic asset health state evolution over a prognostic horizon because a lesser or greater failure probability is an indication of health of an asset or component of the asset at any given point in time.
On page 12, Applicant contends that “… Kirschnick fails to teach or suggest ‘wherein different sets of transition probabilities between the asset health states are used for simulations of the plurality of independent stochastic simulations that are run in parallel, the different sets of transition probabilities being associated with different operating conditions or ambient conditions’ as recited in claim 1.  However, Applicant provides no support for this contention such that the grounds regarding this element, previously asserted with respect to canceled dependent claim 4, are maintained and incorporated into the rejection of amended claim 1 under §103 as unpatentable over Kirschnick.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 11-13, and 18-25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kirschnick (US 2017/0236064 A1).

As to claim 1, Kirschnick teaches “[a] method of performing a prognostic health analysis for an asset ([0009]; [0105]; Abstract), the method comprising: 
performing a plurality of independent stochastic simulations ([0100]-[0101], multiple Markov chains) using transition probabilities of a discrete Markov Chain model ([0100]-[0101]), wherein the discrete Markov Chain model has a state space that comprises a set of asset health states ([0095] parameter state spaces for determining malfunction probabilities) and wherein each of the plurality of independent stochastic simulations simulates a future evolution in the state space of the discrete Markov Chain model over a prognostic horizon ([0094], [0101] model predicts malfunction over time), wherein different sets of transition probabilities between the asset health states are used for simulations of the plurality of independent stochastic simulations ([0030] transition matrices determined based on different parameters; [0050]-[0052]; [0096])” “the different sets of transition probabilities being associated with different operating conditions or ambient conditions ([0050]-[0052], [0066]-[0068] transition matrices correspond via parameters to multiple “single malfunctions”; [0092]); 
“computing a prognostic asset health state evolution over the prognostic horizon from the plurality of independent stochastic simulations ([0100]-[0101], [0105]-[0106] malfunction probability determined over time via multiple Markov chains); and
generating output based on the computed prognostic asset health state evolution ([0103] output prepare to show malfunction prediction; FIGS. 6a and 6b).”
Kirschnick is silent regarding whether simulations of the plurality of independent stochastic simulations “are run in parallel.”
Applicant’s specification and claims do not disclose any innovative significance to running the simulations in parallel except for the advantage of obtaining results more quickly and possibly more contemporaneously ([0146] to achieve “high speed of computation”).  Using parallel processing generally and specifically to obtain such benefit would have been well within the level of ordinary skill in the art before the effective filing date as evidenced by Matsuda (US 2020/0412933 A1) (see [0032]).

As to claim 2, Kirschnick teaches “[t]he method of claim 1, comprising automatically causing an action relating to the asset ([0107]), wherein the asset is a power system asset or an industrial asset ([0090]).  

As to claim 3, Kirschnick teaches “[t]he method of claim 1, wherein generating the output comprises generating an output related to a remaining useful life (RUL) ([0058] and [0115]) or a probability of failure (PoF).”  

As to claim 5, Kirschnick teaches “[t]he method of claim 1, wherein computing the prognostic asset health state evolution comprises computing a remaining useful life ([0058] and [0115]).”  

As to claim 11, Kirschnick teaches “[t]he method of claim 1, wherein computing the prognostic asset health state evolution comprises computing, for a plurality of times within the prognostic horizon, a probability distribution in the state space and mapping the probability distribution to a scalar ([0011]-[0015] and [0101]-[0102], determining and mapping probability distribution functions to determine vector malfunction probabilities (vector includes a scalar magnitude)).”

As to claim 12, Kirschnick teaches “[t]he method of claim 11, wherein the prognostic asset health state evolution is obtained as a time evolution of the scalar ([0058] and [0114]-[0115] malfunction probability determined for multiple points in time).”

As to claim 13, Kirschnick teaches “[t]he method of claim 1, further comprising determining the transition probabilities from historical data comprising sensor data for a plurality of assets (FIG. 7 steps s24-s27, [0129]-[0130], parameters for determining transition matrix obtained from historical component data; [0038] and [0104] parameters may be obtain via sensors).”  

As to claim 18, Kirschnick teaches “[t]he method of claim 1, further comprising: receiving sensor measurement data captured during operation of the asset ([0038] and [0104] parameters may be obtained via sensors); and updating the prognostic asset health state evolution based on the received sensor measurement data ([0096] transition matrix is updated periodically on the basis of new parameter values).  

As to claim 19, Kirschnick teaches “[t]he method of claim 1, wherein the plurality of simulations comprise simulations for different ambient or operating scenarios ([0050]-[0052], [0066]-[0068] transition matrices correspond via parameters to multiple “single malfunctions”; [0092]).” 

As to claim 20, Kirschnick teaches “[t]he method of claim 1, wherein: 
the asset is a power transformer, a distributed energy resource, DER, unit, or a power generator (Kirschnick: [0090]); or 
the prognostic horizon is 1 year or more.  

As to claim 21, Kirschnick teaches “[t]he method of claim 2, wherein automatically causing an action comprises at least one of generating an alarm or warning based on the computed prognostic asset health state evolution ([0107] alarm), generating a control signal to control operation of the asset based on the computed prognostic asset health state evolution, scheduling a down-time of the asset based on the computed prognostic asset health state evolution, scheduling maintenance work based on the computed prognostic asset health state evolution, scheduling replacement work based on the computed prognostic asset health state evolution, or changing maintenance intervals based on the computed prognostic asset health state evolution.”  

As to claim 22, Kirschnick teaches “[a] method of operating a power system asset or an industrial asset ([0009]; [0105]; Abstract), the method comprising: 
obtaining sensor measurement data captured during operation of the asset or of another asset of the same or a similar type as the asset (FIG. 7 steps s24-s27, [0129]-[0130], parameters for determining transition matrix obtained from historical component data; [0038] and [0104] parameters may be obtain via sensors); 
performing a plurality of independent stochastic simulations ([0100]-[0101], multiple Markov chains) based on the sensor measurement data (FIG. 7 steps s24-s27, [0129]-[0130], parameters for determining transition matrix obtained from historical component data) and using transition probabilities of a discrete Markov Chain model ([0100]-[0101]), wherein the discrete Markov Chain model has a state space that comprises a set of asset health states ([0095] parameter state spaces for determining malfunction probabilities) and wherein each of the plurality of independent stochastic simulations simulates a future evolution in the state space of the discrete Markov Chain model over a prognostic horizon ([0094], [0101] model predicts malfunction over time) wherein different sets of transition probabilities between the asset health states are used for simulations of the plurality of independent stochastic simulations ([0030] transition matrices determined based on different parameters; [0050]-[0052]; [0096])” “the different sets of transition probabilities being associated with different operating conditions or ambient conditions ([0050]-[0052], [0066]-[0068] transition matrices correspond via parameters to multiple “single malfunctions”; [0092]); 
computing a prognostic asset health state evolution over the prognostic horizon from the plurality of independent stochastic simulations ([0100]-[0101], [0105]-[0106] malfunction probability determined over time via multiple Markov chains); and 
automatically performing an action based on the computed prognostic asset health state evolution ([0107]).  
Kirschnick is silent regarding whether simulations of the plurality of independent stochastic simulations “are run in parallel.”
Applicant’s specification and claims do not disclose any innovative significance to running the simulations in parallel except for the advantage of obtaining results more quickly and possibly more contemporaneously ([0146] to achieve “high speed of computation”).  Using parallel processing generally and specifically to obtain such benefit would have been well within the level of ordinary skill in the art before the effective filing date as evidenced by Matsuda (US 2020/0412933 A1) (see [0032]).
As to claim 23, Kirschnick teaches “[t]he method of claim 22, wherein automatically causing the action comprises at least one of generating an alarm or warning based on the computed prognostic asset health state evolution ([0107] alarm), generating a control signal to control operation of the asset based on the computed prognostic asset health state evolution, scheduling a down-time of the asset based on the computed prognostic asset health state evolution, scheduling maintenance work based on the computed prognostic asset health state evolution, scheduling replacement work based on the computed prognostic asset health state evolution, or changing maintenance intervals based on the computed prognostic asset health state evolution.” 

As to claim 24, Kirschnick teaches “[t]he method of claim 22, further comprising: 
obtaining additional sensor measurement data captured during further operation of the asset (FIG. 7 steps s24-s27, [0129]-[0130], parameters for determining transition matrix obtained from historical component data; [0038] and [0104] parameters may be obtain via sensors); 
updating a prognostic asset health state evolution based on the additional sensor measurement data ([0096] transition matrix is updated periodically on the basis of new parameter values); and 
automatically performing a second action at the asset based on the updated prognostic asset health state evolution ([0107]).”

As to claim 25, Kirschnick teaches “[a] computing system ([0097]) operative to perform a prognostic health analysis for an asset of a power system asset or industrial asset ([0009]; [0105]; Abstract), the computing system comprising at least one integrated circuit ([0103]) operative to: 
perform a plurality of independent stochastic simulations ([0100]-[0101], multiple Markov chains) using transition probabilities of a discrete Markov Chain model ([0100]-[0101]), wherein the discrete Markov Chain model has a state space that comprises a set of asset health states ([0095] parameter state spaces for determining malfunction probabilities) and wherein each of the plurality of independent stochastic simulations simulates a future evolution in the state space of the discrete Markov Chain model over a prognostic horizon ([0094], [0101] model predicts malfunction over time) wherein the at least one integrated circuit is operative to perform a plurality of independent stochastic simulations ([0100]-[0101], multiple Markov chains) using transition probabilities of a discrete Markov Chain model ([0100]-[0101]), wherein different sets of transition probabilities between the asset health states are used for simulations of the plurality of independent stochastic simulations ([0030] transition matrices determined based on different parameters; [0050]-[0052]; [0096])” “the different sets of transition probabilities being associated with different operating conditions or ambient conditions ([0050]-[0052], [0066]-[0068] transition matrices correspond via parameters to multiple “single malfunctions”; [0092]); 
compute a prognostic asset health state evolution over the prognostic horizon from the plurality of independent stochastic simulations ([0100]-[0101], [0105]-[0106] malfunction probability determined over time via multiple Markov chains); and 
PG-P190777USO1-40-control generation of output based on the computed prognostic asset health state evolution ([0107] shutdown).  
Kirschnick is silent regarding whether simulations of the plurality of independent stochastic simulations “are run in parallel.”
Applicant’s specification and claims do not disclose any innovative significance to running the simulations in parallel except for the advantage of obtaining results more quickly and possibly more contemporaneously ([0146] to achieve “high speed of computation”).  Using parallel processing generally and specifically to obtain such benefit would have been well within the level of ordinary skill in the art before the effective filing date as evidenced by Matsuda (US 2020/0412933 A1) (see [0032]).

As to claim 27, Kirschnick teaches “[a]n industrial or power system ([0090]) comprising the computing system of claim 25, the system further, comprising:
the asset ([0090], [0107])
“the computing system being configured to perform a prognostic asset health analysis for the asset ([0009]-[0012]).”

As to claim 28, Kirschnick teaches “[t]he system of claim 27, wherein the computing system is a decentralized controller of the industrial or power system for controlling the asset ([0103] computer may be a remote server).”

Claims 6-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kirschnick in view of Tobon-Mejia, D.A. “Hidden Markov Models for failure diagnostic and prognostic,” PROGNOSTICS AND SYSTEM HEALTH MANAGEMENT CONFERENCE (PHM-SHENZHEN), 2011, IEEE, 24 May 2011, pages 1-8, as provided by Applicant.

As to claim 6, Kirschnick teaches “[t]he method of claim 1, further comprising computing” “information for the prognostic asset health state evolution as a function of time over the PG-P190777USO1-36-prognostic horizon from the plurality of independent stochastic simulations ([0094], [0101] model predicts malfunction over time).”  
Kirschnick does not expressly teach computing “confidence or variance” information or “wherein the output is further generated based on the confidence or variance information.”
Tobon-Mejia teaches computing “confidence or variance” information for the prognostic asset health state evolution (page 1, I. Introduction paragraph beginning with “In this paper, a failure prognostic method”) and “wherein the output is further generated based on the confidence or variance information (page 1, I. Introduction paragraph beginning with “In this paper, a failure prognostic method” confidence value is calculated and used with RUL in the decision process).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Tobon-Mejia’s teaching of computing confidence information for the health state evolution to system and method disclosed by Kirschnick because computing such confidence information could be utilized to as a threshold such as to determine whether corrective action is required and/or could be utilized to adjust the health state evolution methodology to increase likelihood of a correct prediction of asset health.

As to claim 7, the combination of Kirschnick and Tobon-Mejia teaches “[t]he method of claim 6, wherein the output is further generated based on the confidence information (Tobon-Mejia: page 1, I. Introduction paragraph beginning with “In this paper, a failure prognostic method” confidence value is calculated and used with RUL in the decision process) and wherein the confidence information comprises a future evolution of a confidence interval over the prognostic horizon (Tobon-Mejia: page 5, C. The MoG-HMM based method, paragraph beginning with “e) Estimation of the RUL”).  

As to claim 8, the combination of Kirschnick and Tobon-Mejia teaches “[t]he method of claim 6, wherein the output is further generated based on the variance information (Tobon-Mejia: page 3, III. Hidden Markov Models, paragraph beginning with “In Equation (1), O is the observation vector…”, covariance matrix and standard deviation) and wherein the variance information comprises a future evolution of a variance over the prognostic horizon (Tobon-Mejia: page 4, IV. Failure Prognostic and Diagnostic Methods Based on HMMS, paragraph beginning with “Finally, by assuming that”).” 

As to claim 9, the combination of Kirschnick and Tobon-Mejia teaches “[t]he method of claim 6, wherein the confidence or variance information comprises a time evolution of a lower boundary and a time evolution of an upper boundary (Tobon-Mejia: page 7, Figure 11 showing time evolution of upper RUL and lower RUL), the lower boundary being associated with a first set of transition probabilities and the upper boundary being associated with a second set of transition probabilities different from the first set of transition probabilities (Tobon-Mejia: page 7, Figure 11 upper and lower RULs having different failure times (dependent axis) reflecting different transition probabilities).”  

As to claim 14, Kirschnick teaches “[t]he method of claim 13,” but does not expressly disclose “wherein determining the transition probabilities comprises: 
computing a time-dependent scalar function from sensor data for the plurality of assets, 
identifying transitions within the state space of the discrete Markov Chain model based on the time-dependent scalar function, and 
computing the transition probabilities based on the transitions within the state space of the discrete Markov Chain model.” 
Tobon-Mejia teaches “wherein determining the transition probabilities comprises: 
computing a time-dependent scalar function from sensor data for the plurality of assets (page 3, A. The HMMs case, paragraph beginning with “In a second step,” Viterbi algorithm used to determine state sequences over time), 
identifying transitions within the state space of the discrete Markov Chain model based on the time-dependent scalar function (page 3, A. The HMMs case, paragraph beginning with “In a second step,” Viterbi algorithm used to determine state sequences over time; page 3, B. The HSMMs case, paragraph beginning with “1) Learning phase: similarly,” model parameters determined using Baum-Welch algorithm and Viterbi algorithm), and 
computing the transition probabilities based on the transitions within the state space of the discrete Markov Chain model (page 3, B. The HSMMs case, paragraph beginning with “1) Learning phase: similarly,” model parameters (e.g., transition probabilities) determined using Baum-Welch algorithm and Viterbi algorithm).” 
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Tobon-Mejia’s teaching of determining the transition probabilities by computing a time-dependent scalar function from sensor data for the plurality of assets, identifying transitions within the state space of the discrete Markov Chain model based on the time-dependent scalar function, and computing the transition probabilities based on the transitions within the state space of the discrete Markov Chain model to the method disclosed by Kirschnick.  Viterbi and Baum-Welch algorithms are standard algorithms used for training Markov models including determining transition probabilities as disclosed by Tobon-Mejia and therefore would have been an ordinary design option available to one of ordinary skill in the art.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kirschnick in view of Zhang, Xiaodong “An Integrated Approach to Bearing Fault Diagnostics and Prognostics,” PROCEEDINGS OF AMERICAN CONTROL CONFERENCE, IEEE, 8 June 2005, pages 2750-2755, as provided by Applicant.

As to claim 10, Kirschnick teaches “[t]he method of claim 1,” and teaches a state space having multiple states, but does not explicitly teach “wherein the state space comprises: 
at least one state in which operation of the asset is not adversely affected by a failure; 
at least one state in which operation of the asset is adversely affected by a failure, but the asset continues to operate; and 
a state in which the asset is inoperative due to a failure.” 
Zhang teaches “wherein the state space comprises: 
at least one state in which operation of the asset is not adversely affected by a failure (page 2752, B. HMM-based Diagnostics/Prognostics, Figure 3 and paragraph beginning with “A block diagram of the proposed,” Initial state “Normal”); 
at least one state in which operation of the asset is adversely affected by a failure, but the asset continues to operate (page 2752, B. HMM-based Diagnostics/Prognostics, Figure 3 and paragraph beginning with “A block diagram of the proposed,” Degraded states “nick,” “scratches,” and “more nicks”); and 
a state in which the asset is inoperative due to a failure (page 2752, B. HMM-based Diagnostics/Prognostics, Figure 3 and paragraph beginning with “A block diagram of the proposed,” Terminal state “Failure”).” 
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Zhang’s teaching of using a state space that uses states including operation of the asset is not adversely affected by a failure, operation of the asset is adversely affected by a failure, but the asset continues to operate, and the asset is inoperative due to a failure to the method disclosed by Kirschnick.  The motivation would have been to encompass the full range of asset operability in the malfunction prediction.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kirschnick in view of Tobon-Mejia, and in further view of Parker (US 2021/0183508 A1).

As to claim 15, the combination of Kirschnick and Tobon-Mejia teaches “[t]he method of claim 14,” but does not expressly teach “the determining the transition probabilities comprises comparing the scalar function to one or several thresholds.” 
Parker teaches “determining the transition probabilities ([0207] probability of each factor) comprises comparing the scalar function to one or several thresholds ([0207] compute probabilities of each factor represented in the processed data to cause transition to the next state and designate the features as driving or not based on the probabilities features or having probabilities above some threshold).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Parker’s teaching of determining transition probabilities by comparing a scalar function to one or more thresholds to the method disclosed by the combination of Kirschnick and Tobon-Mejia.  The motivation would have been to provide more precise parameter (transition probability) tuning for determining the state transition evolution for complex processes such as machine wear and degradation.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kirschnick in view of Chen (US 2017/0039479 A1).

As to claim 16, Kirschnick teaches “[t]he method of claim 1,” but does not teach “wherein the plurality of independent stochastic simulations are Markov Chain Monte Carlo simulations.”  
Chen teaches “wherein the plurality of independent stochastic simulations are Markov Chain Monte Carlo simulations ([0030]).”  
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined the teachings of Chen with the teachings of Kirschnick such that the Markov modeling system disclosed by Kirschnick utilizes Markov Chain Monte Carlo processing including comprising a plurality of independent stochastic simulations that are Markov Chain Monte Carlo simulations.  The motivation would have been to leverage the autocorrelation features of Markov Chain Monte Carlo simulations to achieve convergence among multiple chains more efficiently as disclosed by Chen.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kirschnick in view of Dong (US 2018/0225585 A1), and in further view of Zhang, Xiaodong “An Integrated Approach to Bearing Fault Diagnostics and Prognostics,” PROCEEDINGS OF AMERICAN CONTROL CONFERENCE, IEEE, 8 June 2005, pages 2750-2755, as provided by Applicant..
 
As to claim 17, Kirschnick teaches “[t]he method of claim 1,” but does not expressly teach “wherein the discrete Markov Chain model is homogeneous and wherein each state of the state space has a non-zero transition probability to at most one other state of the state space.”  
Dong teaches “wherein the discrete Markov Chain model is homogeneous ([0029]).” 
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined the teachings of Dong with the disclosed method of Kirschnick to utilize a discrete Markov chain that is homogeneous because homogeneous Markov chains (time independent transition probabilities) were known in the art prior to the effective filing date and would have been a readily available design option for one of ordinary skill in the art.
The combination of Kirschnick and Dong does not expressly teach “wherein each state of the state space has a non-zero transition probability to at most one other state of the state space.”  
Zhang teaches “wherein each state of the state space has a non-zero transition probability to at most one other state of the state space (page 2752, FIG. 3).”   
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Zhang’s teaching that each state of the state space has a non-zero transition probability to at most one other state of the state space to the method disclosed by Kirschnick as modified by Dong.  The motivation would have been to utilize a model having state spaces that reflect a unidirectional evolution of operating states such as from normal through damaged through failed as disclosed by Zhang.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro V Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863